DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 01 July 2022 that:
Cancelled claim 15 thereby overcoming the 35 USC 112(d) rejection thereof;
Amended independent claims 1 and 21 in the same manner in an attempt to avoid the prior art but which has resulted in the reapplication of the same prior art references; and
Added new independent claim 31 which is a broader claim in many respects (e.g. not a “full” inspection assembly, no up-stream/down-stream limitations and no infeed limitations as with the other independent claims.  Such addition has resulted in new grounds of rejection for new claims 31-32 while applying the same primary reference of Leitzen ‘718.
Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive.
Applicant argues that a novel aspect of instant invention is that the inspection statin occupies very little space in that that all inspection devices are disposed at no more than two adjacent start wheels and that such position provides for 360 degree views of the can bodies while occupying minimal space.  
In response, see Leitzen ‘718 Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  The plural inspection cameras 200a-c of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0054], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container.
Furthermore, the inspection station 150 positioned at no more than two adjacent starwheels (transfer wheels 135, 136) along the workpath as claimed. Note that inspection station 150 includes a plurality of inspection devices (see Figs. 4-6) such that these plural inspection devices within inspection station 150 would each be positioned at no more than two adjacent starwheels.  Note also that the claim amendment does not require these plural inspection devices to be separate inspection devices and, even if it did, each of the inspection devices within the inspection station 150 are separate and each is positioned as claimed.  See also the prior art rejections below for further rebuttal arguments and evidentiary citations.
Claim Interpretation
This application includes several claim terms that are not being interpreted under 35 U.S.C. 112(f).  These claim terms are “necker machine frame assembly”, “infeed assembly”, “full inspection assembly”, “upstream inspection assembly”, “mounting assembly”, “sidewall damage inspection assembly”, “cut edge damage assembly”, “un-printed can inspection assembly”, “ejection assembly”, and “upstream ejection assembly”.  The rationale is that Applicant has not evidenced an intention to invoke 112(f) by utilizing “means” but has instead chosen the term “assembly” that connotes a structural arrangement and would otherwise be understood by one of ordinary skill in the art as designating structure rather than being a nonce term.
	See also the interpretation of “work path” and “limited portion of workpath” as discussed in the prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 (US 2014/0253718A1) and Sones (US 2008/0291440 A1).
Claim 1
	In regards to claim 1, Leitzen ‘718 discloses an infeed assembly for a necker machine, said necker machine including a frame assembly, said necker machine frame assembly having an upstream end and a downstream end, said necker machine defining a work path having an upstream end and a downstream end {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044].  Necker machine includes necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts.  More specifically, a “frame assembly” to support the transfer wheels 119, 120, 121, 131-133 and necking station modules 101-110 is necessarily present because these transfer wheels are counter-rotating moving elements that cannot operate without a support structure/frame assembly. As to upstream and downstream see the directional arrows in Figs. 2 and 3.  As to infeed assembly, see first transfer wheel 135 in Fig. 3 and [0072] which is part of an infeed assembly that also includes and in-feeds the inspection station 150 that includes inspection cameras 200a-c}, said infeed assembly comprising: 
a  having a plurality of inspection devices, each inspection device positioned at one of no more than two adjacent starwheels along the workpath
{see Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  The inspection cameras 200a-c of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container.

    PNG
    media_image1.png
    679
    763
    media_image1.png
    Greyscale

Leitzen ‘718 clearly discloses the same broadly defined workpath as plainly evident in Fig. 3 (copied above) illustrating necker machine 100 with processing stations (e.g. modules 101-118) interconnected by transfer wheels (119, 120, 121, 131-134) and wherein the working path of necker machine 100 also includes the inspection station 150 (with plural inspection devices 200a-c) positioned at no more than two adjacent starwheels (transfer wheels 135, 136) along the workpath as claimed. Note that inspection station 150 includes a plurality of inspection devices (see below) such that these plural inspection devices 200a-c within inspection station 150 would each be positioned at no more than two adjacent starwheels.  Note also that the claim amendment does not require these plural inspection devices to be separate inspection devices and, even if it did, each of the inspection devices within the inspection station 150 are separate and each is positioned as claimed.
In more detail Fig. 3 and [0049], [0053], [0072] discloses that the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  Plural inspection devices (inspection cameras 200a-c) of inspection station 150 are each positioned at one of no more than two adjacent starwheels along the work path as fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0054], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container
  As to “upstream” and “downstream” see the directional arrows in Figs. 2 and 3.  As also plainly evident from Fig. 3, the necker machine has an upstream and downstream end and inspection station 150 is positioned along this “work path” at one of no more more than two adjacent starwheels.}.
Although Leitzen ‘718 anticipates the broadest reasonable interpretation of “full inspection assembly” in the original claims, previous clarifying amendments resulted in change of interpretation for this term to the lexicographical definition provided by Applicant in [0116]-[0117] of the instant application.  As such, Leitzen ‘718 discloses an inspection assembly but not the lexicographally defined “full inspection assembly”.
In summary, the specification sections above define the term “full inspection assembly” as having six inspection devices using six different assemblies 201-206 which are a label verification assembly, an un-printed can inspection assembly, sidewall damage inspection assembly, cut edge damage inspection assembly, bodymaker identification assembly, and spray dot detection assembly that are disposed at no more than two adjacent vacuum starwheels on the work path.
Applying art to this sharpened, lexicographical definition:  Leitzen ’718 discloses:
a label verification assembly; an un-printed can inspection assembly {the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such, the surface quality inspection in [0050]-[0053] inspects such unprinted cans}, 
a sidewall damage inspection assembly; a cut edge damage inspection assembly {See the inspection station 150 cites above. For sidewall damage see [0050] in which the cameras 200a-c capture images of the entire circumference (sidewall) whereupon a software routine on computer system 204 determines the surface (sidewall) quality.  For cut edge damage inspection see [0014]-[016] and [0050]-[0053] discussing inspection for dents, wrinkles, splits and including for an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion}; 


Sones is analogous art from the same field of container inspection in a container production environment that includes a necker.  See abstract, Figs. 1, 15; [0001]-[0002] which includes starwheels 400, a controller 1310 and color camera 110; [0032]-[0042] and citations below.
Sones also teaches:
a bodymaker identification assembly {see body maker identifier 210 that identifies the bodymaker machine that made the defective container and which is recognized/identified as further discussed in [0006], [0013], [0015], Figs. 2, 6, 8, [0034], [0038], [0047]-[0055], [0063]-[0068]};  and 
a spray dot detection assembly {Figs. 2, 4, [0007], [0039]-[0040]; [0034]-[0035] detecting color dot 220 that indicates which spray gun coasted the container in order to detect problems with such spraying for trace back to particular spray gun that sprayed the container.  See also Fig. 10, [0072]-[0074]
Furthermore, the color camera 110 that is used for spray dot detection and bodymaker identification is positioned at one of no more than two adjacent starwheels.  See Fig. 4 in which camera 110 is positioned at outfeeder starwheel 400 as further discussed in [0040]-[0042].  Starwheel 400 is one starwheel (e.g. not more than two) and the camera 110 is positioned at this starwheel such that the containers may be imaged as the necker out-feeder start wheel wheel 400 rotates.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ’718’s inspection assembly which already inspects for a variety of defects (label verification, unprinted can, sidewall damage and cut edge damage) to also include inspection for bodymaker identification and spray dot detection using a bodymaker identification assembly and a spray dot detection assembly as taught by Sones (thereby forming a “full inspection assembly”) because these identifications permit tracing back to the equipment (bodymaker machine and spray gun) that caused the defect for that particular container thereby increasing the ability to quickly and accurately troubleshoot the container production process and/or because both Leitzen ‘718 and Sones position inspection devices at one of no more than two adjacent starwheels thus further illustrating that the combination merely combines prior art elements according to known methods to yield predictable results.
Claim 3
In regards to claim 3, Leitzen ‘718 discloses wherein:
said full inspection assembly includes a mounting assembly structured to couple the full inspection assembly to said necker machine frame assembly {see Fig. 4 clearly illustrating a mounting assembly for coupling the inspection devices 200a-c to the necker machine frame assembly of Figs. 2-3 while noting that the inspection cameras 200a-c of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069] mentioning elimination of blind spots which would permit a complete image capture of the entire container sufficient to perform all of the inspection types of the full inspection assembly}.
Claim 4
In regards to claim 4, Leitzen ‘718 discloses:
said mounting assembly includes a number of mounting assembly guides; and each mounting assembly guide disposed adjacent an inspection device of the full inspection assembly {instant specification [0119] broadly defines “mounting assembly guides” as guiding the containers near to but not in contact with the inspection devices which is satisfied by a variety of elements in Leitzen ‘718 such as the indexer 154 that transports the containers through the inspection process as discussed in [0053]-[0056] or transfer wheels 135, 136.  See also Figs. 5 and 6}.
Claims 2, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 (US 2014/0253718A1); Leitzen ‘659 (US 2017/0334659 A1); and Sones (US 2008/0291440 A1).
Claim 2
	In regards to claim 2: although Leitzen ‘718 and Sones render obvious a full inspection assembly incorporated into a necker machine as detailed above, Letizen ‘781’s inspection station 150 is located on the downstream end of the necker machine 100 and not on an upstream end.   As such, Leitzan ‘718 is not relied upon to disclose
wherein said full inspection assembly is an upstream inspection assembly.
Leitzen ‘659 is a highly analogous reference because it is directed to the same field of container necking (176) and inspection {abstract and Figs. 2-8} and solves a similar problem of inspection station location relative to the container manufacturing process as discussed below.  In Fig. 2 of Leitzen ‘659, a container manufacturing process is illustrated including container decorator 156 station and a necking machine 176 station.  
Leitzen ‘659 also teaches:
an infeed assembly {turret 206 and/or infeed rail 202 that takes the container body off the conveyor trackwork and feeds into inspection station 200 as per [0050]-[0053]} including a full inspection assembly {inspection camera station 200, Figs. 4-8; [0045]-[0053], [0063]-[0066] in which digital cameras 240 record images of the entire height and entire circumference to fully inspect the containers},
said full inspection assembly coupled to an upstream end of said necker machine {see [0044]-[0046], [0054] clearly stating that the inspection station is provided after the decorating station 156 and prior to necking.  Moreover, a conveyor connects/couples Leitzen’s inspection station 200 to the necker machine 176 and its frame assembly as shown in Fig. 2 and discussed in [0044]-[0046] while noting that Leitzen ‘718 is relied upon for direct coupling of the inspection assembly to the frame assembly albeit at the downstream end thereof}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s full inspection assembly (inspection station) that is incorporated within a downstream part of a necker machine 100 as detailed above such that the full inspection assembly is located on the upstream end of the necker machine 100 as taught by Leitzen ‘659 because doing so permits a) more convenient and accessible inspection of decorated, DI formed containers, b) inspection of the quality of the metal forming of the sidewalls produced by the DI (draw and iron) process before necking such that the open-ended container bodies (e.g. prior to necking) are inspected to identify denting from the trimmer or DI process as motivated by Leitzen ‘659 in [0045]-[0047].  Moreover, before necking down, the container has a wider open end that permits greater visual access to the sidewalls and defects thereon and before the necking operation changes the shape of the container such that it would be unclear which process (e.g. necking or decorating) caused the damage; thus, there is additional motivation to move the inspection to upstream of the necker as it permits differentiation as to the source of the damage.  In addition, Leitzen ‘718 also motivates  the inspector location change in [0074] stating that the inspection station 150 can be placed in any physical location prior to palletizing which most certainly includes prior/upstream of the necker and directly attached to the necker frame assembly as taught by Leitzen’718. Moreover, such change in location would not alter the operation of the device particularly because Leitzen ‘718 has both in-feed and outfeed transfer wheels 135, 136 {Fig. 3, [0049], [0053]} that would, in the modified and wholly obvious location upstream, accept containers from further-upstream elements such as the decorator, trimmer or DI process via the conveyor and provide them to the (relocated) inspection station at an upstream end of necking machine stations of 101-110 of necking machine 100.
Independent Claim 14
	In regards to independent claim 14, Leitzen ‘718 discloses a necker machine {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044]} comprising:
a frame assembly having an upstream end and a downstream end {see Figs. 2 and 3 showing necker machine 3 including necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts.  More specifically, a “frame assembly” to support the transfer wheels 119, 120, 121, 131-133 and necking statin modules 101-110 is necessarily present because these transfer wheels are counter-rotating moving elements that cannot operate without a support structure/frame assembly. As to upstream and downstream see the directional arrows in Figs. 2 and 3.}; 
a work path defined by necking components, the work path having an upstream end and a downstream end {Leitzen clearly discloses the same broadly defined workpath as plainly evident in Fig. 3 (copied above) illustrating necker machine 100 with processing stations (e.g. modules 101-118) interconnected by transfer wheels (119, 120, 121, 131-134) and wherein the working path of necker machine 100 also includes the inspection station 150 and transfer wheels 135, 136.  As to upstream and downstream see the directional arrows in Figs. 2 and 3.};
an infeed assembly including a device is positioned at one of no more than two adjacent starwheels positioned along the workpath
 {As to “infeed assembly” see first transfer wheel 135 in Fig. 3 and [0072] which is part of an infeed assembly that also includes and in-feeds the inspection station 150 that includes inspection cameras 200a-c for fully inspecting all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container. As also plainly evident from Fig. 3, the inspection station 150 is positioned along a limited portion of this “work path”.  Moreover, the instant invention’s “work path” is illustrated in instant Fig. 3 showing necker machine 10 with a work path that is “extended” to include the inspection assembly 100 via transfer wheels 32 thus rebutting Applicant’s supposed distinction based on “work path” because the broadest reasonable interpretation of “work path” includes such work path “extensions”.
Furthermore, the inspection station 150 (with plural inspection devices 200a-c) is positioned at no more than two adjacent starwheels (transfer wheels 135, 136) along the workpath as claimed. Note that inspection station 150 includes a plurality of inspection devices (see below) such that these plural inspection devices 200a-c within inspection station 150 would each be positioned at no more than two adjacent starwheels.  Note also that the claim amendment does not require these plural inspection devices to be separate inspection devices and, even if it did, each of the inspection devices within the inspection station 150 are separate and each is positioned as claimed.}; and 
wherein said 
Leitzen ‘718 discloses an inspection assembly in which Leitzen’s inspection assembly 150 is structured to be directly coupled to said necker machine frame assembly {see Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly} and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container, but Leitzen’s inspection assembly 150 is downstream of the necker (including downstream of the frame assembly to which the necker’s processing stations are mounted) and not the upstream end as indicated above using strike-through font .
Leitzen ‘659 is a highly analogous reference because it is directed to the same field of container necking (176) and inspection {abstract and Figs. 2-8} and solves a similar problem of inspection station location relative to the container manufacturing process as discussed below.  In Fig. 2 of Leitzen ‘659, a container manufacturing process is illustrated including container decorator 156 station and a necking machine 176 station.  
Leitzen ‘659 also teaches:
an infeed assembly {turret 206 and/or infeed rail 202 that takes the container body off the conveyor trackwork and feeds into inspection station 200 as per [0050]-[0053]} including a full inspection assembly {inspection camera station 200, Figs. 4-8; [0045]-[0053], [0063]-[0066] in which digital cameras 240 record images of the entire height and entire circumference to fully inspect the containers}; and
that the inspection assembly is coupled to an upstream end of the frame assembly of the necker machine {see [0044]-[0046], [0054] clearly stating that the inspection station is provided after the decorating station 156 and prior to necking.  Moreover, a conveyor connects/couples Leitzen’s inspection station 200 to the necker machine 176 and its frame assembly as shown in Fig. 2 and discussed in [0044]-[0046] while noting that Leitzen ‘718 is relied upon for direct coupling of the inspection assembly to the frame assembly albeit at the downstream end thereof}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s necker machine and specifically the inspection assembly (inspection station 150) that is directly coupled to a downstream end of the frame assembly of a necker machine 100 as detailed above such that the inspection assembly is coupled to an upstream end of the frame assembly of the necker machine as taught by Leitzen ‘659 because doing so permits a) more convenient and accessible inspection of decorated, DI formed containers, b) inspection of the quality of the metal forming of the sidewalls produced by the DI (draw and iron) process before necking such that the open-ended container bodies (e.g. prior to necking) are inspected to identify denting from the trimmer or DI process as motivated by Leitzen ‘659 in [0045]-[0047].  Moreover, before necking down, the container has a wider open end that permits greater visual access to the sidewalls and defects thereon and before the necking operation changes the shape of the container such that it would be unclear which process (e.g. necking or decorating) caused the damage; thus there is additional motivation to move the inspection to upstream of the necker as it permits differentiation between the source of the damage.  In addition, Leitzen ‘718 also motivates such the inspector location change in [0074] stating that the inspection station 150 can be placed in any physical location prior to palletizing which most certainly includes prior/upstream of the necker and directly attached to the necker frame assembly as taught by Leitzen’718. Moreover, such change in location would not alter the operation of the device particularly because Leitzen ‘718 has both in-feed and outfeed transfer wheels 135, 136 {Fig. 3, [0049], [0053]} that would, in the modified and wholly obvious location upstream, accept containers from further-upstream elements such as the decorator, trimmer or DI process via the conveyor and provide them to the (relocated) inspection station at an upstream end of necking machine stations of 101-110 of necking machine 100.
Although Leitzen ‘718 anticipates the broadest reasonable interpretation of “full inspection assembly” in the original claims, previous clarifying amendments resulted in change of interpretation for this term to the lexicographical definition provided by Applicant in [0116]-[0117] of the instant application.  As such, Leitzen ‘718 discloses an inspection assembly but not the lexicographally defined “full inspection assembly”.
In summary, the specification sections above define the term “full inspection assembly” as having six inspection devices using six different assemblies 201-206 which are a label verification assembly, an un-printed can inspection assembly, sidewall damage inspection assembly, cut edge damage inspection assembly, bodymaker identification assembly, and spray dot detection assembly that are disposed at no more than two adjacent vacuum starwheels on the work path.
Applying art to this sharpened, lexicographical definition:  Leitzen ’718 discloses:
a label verification assembly; an un-printed can inspection assembly {the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such, the surface quality inspection in [0050]-[0053] inspects such unprinted cans}, 
a sidewall damage inspection assembly; a cut edge damage inspection assembly {See the inspection station 150 cites above. For sidewall damage see [0050] in which the cameras 200a-c capture images of the entire circumference (sidewall) whereupon a software routine on computer system 204 determines the surface (sidewall) quality.  For cut edge damage inspection see [0014]-[016] and [0050]-[0053] discussing inspection for dents, wrinkles, splits and including for an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion}; 


Furthermore, the color camera 110 that is used for spray dot detection and bodymaker identification is positioned at one of no more than two adjacent starwheels.  See Fig. 4 in which camera 110 is positioned at outfeeder starwheel 400 as further discussed in [0040]-[0042].  Starwheel 400 is one starwheel (e.g. not more than two) and the camera 110 is positioned at this starwheel such that the containers may be imaged as the necker out-feeder start wheel wheel 400 rotates.}
Sones is analogous art from the same field of container inspection in a container production environment that includes a necker.  See abstract, Figs. 1, 15; [0001]-[0002] which includes starwheels 400, a controller 1310 and color camera 110; [0032]-[0042] and citations below.
Sones also teaches:
a bodymaker identification assembly {see body maker identifier 210 that identifies the bodymaker machine that made the defective container and which is recognized/identified as further discussed in [0006], [0013], [0015], Figs. 2, 6, 8, [0034], [0038], [0047]-[0055], [0063]-[0068]};  and 
a spray dot detection assembly {Figs. 2, 4, [0007], [0039]-[0040]; [0034]-[0035] detecting color dot 220 that indicates which spray gun coasted the container in order to detect problems with such spraying for trace back to particular spray gun that sprayed the container.  See also Fig. 10, [0072]-[0074]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ’718’s inspection assembly which already inspects for a variety of defects (label verification, unprinted can, sidewall damage and cut edge damage) to also include inspection for bodymaker identification and spray dot detection using a bodymaker identification assembly and a spray dot detection assembly as taught by Sones (thereby forming a “full inspection assembly”) because these identifications permit tracing back to the equipment (bodymaker machine and spray gun) that caused the defect for that particular container thereby increasing the ability to quickly and accurately troubleshoot the container production process and/or because both Leitzen ‘718 and Sones position inspection devices at one of no more than two adjacent starwheels thus further illustrating that the combination merely combines prior art elements according to known methods to yield predictable results.
Claim 16
In regards to claim 16, Leitzen ‘718 discloses wherein:
said full inspection assembly includes a mounting assembly structured to couple the full inspection assembly to said necker machine frame assembly {see Fig. 4 clearly illustrating a mounting assembly for coupling the inspection devices 200a-c (that gather all the images needed for a full inspection) to the necker machine frame assembly of Figs. 2-3}.
Claim 17
In regards to claim 17, Leitzen ‘718 discloses:
said mounting assembly includes a number of mounting assembly guides; and each mounting assembly guide disposed adjacent an inspection device of the full inspection assembly {instant specification [0119] broadly defines “mounting assembly guides” as guiding the containers near to but not in contact with the inspection devices which is satisfied by a variety of elements in Leitzen ‘718 such as the indexer 154 that transports the containers through the inspection process as discussed in [0053]-[0056] or transfer wheels 135, 136.  See also Figs. 5 and 6}.
Claims 5-13, 15 and 18-20. (Cancelled)


Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 (US 2014/0253718A1) and Leitzen ‘659 (US 2017/0334659 A1).
Claim 21
	In regards to claim 21, Leitzen ‘718 discloses a necker machine {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044]}, comprising:
a frame assembly having an upstream end and a downstream end {Necker machine 100 includes necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts.  More specifically, a “frame assembly” to support the transfer wheels 119, 120, 121, 131-133 and necking station modules 101-110 is necessarily present because these transfer wheels are counter-rotating moving elements that cannot operate without a support structure/frame assembly. As to upstream and downstream see the directional arrows in Figs. 2 and 3}; 
a plurality of processing stations coupled to the frame assembly defining a work path having an upstream end and a downstream end {Necker machine includes a work path having necking station modules 101-110 interconnected by transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts}; and
an infeed assembly including an inspection assembly directly coupled to the  of the frame assembly {As to infeed assembly, see first transfer wheel 135 in Fig. 3 and [0072] which is part of an infeed assembly that also includes and in-feeds the inspection station 150 that includes inspection cameras 200a-c},
wherein the inspection assembly comprises a plurality of inspection devices positioned, each positioned at one of no more than two adjacent starwheels positioned along the workpath
{see Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via infeed assembly (first transfer wheel 135) in order to inspect the container.  The inspection cameras 200a-c (inspection devices) of inspection station 150 fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0052], [0066]-[0069].
Note that inspection station 150 includes a plurality of inspection devices (see below) such that these plural inspection devices 200a-c within inspection station 150 would each be positioned at no more than two adjacent starwheels.  Note also that the claim amendment does not require these plural inspection devices to be separate inspection devices and, even if it did, each of the inspection devices within the inspection station 150 are separate and each is positioned as claimed.
In more detail Fig. 3 and [0049], [0053], [0072] discloses that the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  Plural inspection devices (inspection cameras 200a-c) of inspection station 150 are each positioned at one of no more than two adjacent starwheels along the work path as fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0054], [0066]-[0069] mentioning elimination of blind spots which would permit a “full” inspection of the container}.
Leitzen ‘718 discloses an inspection assembly in which Leitzen’s inspection assembly 150 is structured to be directly coupled to said necker machine frame assembly {see Fig. 3 and [0049], [0053], [0072] in which the inspection station 150 is directly coupled to the necker 100’s frame assembly} and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container, but Leitzen’s inspection assembly 150 is downstream of the necker (including downstream of the frame assembly to which the necker’s processing stations are mounted) and not the upstream end as indicated above using strike-through font.
Leitzen ‘659 is a highly analogous reference because it is directed to the same field of container necking (176) and inspection {abstract and Figs. 2-8} and solves a similar problem of inspection station location relative to the container manufacturing process as discussed below.  In Fig. 2 of Leitzen ‘659, a container manufacturing process is illustrated including container decorator 156 station and a necking machine 176 station.  
Leitzen ‘659 also teaches:
an infeed assembly {turret 206 and/or infeed rail 202 that takes the container body off the conveyor trackwork and feeds into inspection station 200 as per [0050]-[0053]} including a full inspection assembly {inspection camera station 200, Figs. 4-8; [0045]-[0053], [0063]-[0066] in which digital cameras 240 record images of the entire height and entire circumference to fully inspect the containers}; and
that the inspection assembly is coupled to an upstream end of the frame assembly of the necker machine {see [0044]-[0046], [0054] clearly stating that the inspection station is provided after the decorating station 156 and prior to necking.  Moreover, a conveyor connects/couples Leitzen’s inspection station 200 to the necker machine 176 and its frame assembly as shown in Fig. 2 and discussed in [0044]-[0046] while noting that Leitzen ‘718 is relied upon for direct coupling of the inspection assembly to the frame assembly albeit at the downstream end thereof}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s necker machine and specifically the inspection assembly (inspection station 150) that is directly coupled to a downstream end of the frame assembly of a necker machine 100 as detailed above such that the inspection assembly is directly coupled to an upstream end of the frame assembly of the necker machine as taught by Leitzen ‘659 because doing so permits a) more convenient and accessible inspection of decorated, DI formed containers, b) inspection of the quality of the metal forming of the sidewalls produced by the DI (draw and iron) process before necking such that the open-ended container bodies (e.g. prior to necking) are inspected to identify denting from the trimmer or DI process as motivated by Leitzen ‘659 in [0045]-[0047].  Moreover, before necking down, the container has a wider open end that permits greater visual access to the sidewalls and defects thereon and before the necking operation changes the shape of the container such that it would be unclear which process (e.g. necking or decorating) caused the damage; thus there is additional motivation to move the inspection to upstream of the necker as it permits differentiation between the source of the damage.  In addition, Leitzen ‘718 also motivates such the inspector location change in [0074] stating that the inspection station 150 can be placed in any physical location prior to palletizing which most certainly includes prior/upstream of the necker and directly attached to the necker frame assembly as taught by Leitzen’718. Moreover, such change in location would not alter the operation of the device particularly because Leitzen ‘718 has both in-feed and outfeed transfer wheels 135, 136 {Fig. 3, [0049], [0053]} that would, in the modified and wholly obvious location upstream, that a) accepts containers from further-upstream elements such as the decorator, trimmer or DI process via the conveyor and provide them to the (relocated) inspection station at an upstream end of necking machine stations of 101-110 of necking machine 100 and b) positions the inspection assembly (with plural inspection devices 200a-c at one of no more than two adjacent starwheels along the workpath.
thus further illustrating that the combination merely combines prior art elements according to known methods to yield predictable results.
Claim 22
	In regards to claim 22, Leitzen ‘718 discloses wherein:
said plurality of inspection devices includes a sidewall damage inspection assembly and a cut edge damage inspection assembly {See the inspection station 150 cites above. For sidewall damage see [0050] in which the cameras 200a-c capture images of the entire circumference (sidewall) whereupon a software routine on computer system 204 determines the surface (sidewall) quality.  For cut edge damage inspection see [0014]-[016] and [0050]-[0053] discussing inspection for dents, wrinkles, splits and including for an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion};
said sidewall damage inspection assembly includes a camera {inspection station 150 includes cameras 200a-c as shown in Figs.3-5 and discussed in [0050], [0069], [0072])};
said cut edge damage inspection assembly includes a camera {inspection station 150 includes cameras 200a-c as shown in Figs.3-5 and discussed in [0050], [0069], [0072])};
said mounting assembly includes a dual-camera mount; said dual-camera mount disposed adjacent said work path; and said dual-camera mount structured to position said sidewall damage inspection assembly camera to focus on a can body sidewall, and, position said cut edge damage inspection assembly camera to focus on a can body first end {see Figs. 4-6 in which two cameras are mounted adjacent to the work path and focus on a can body sidewall and can body first end as discussed in the citations above for this claim}.
Claim 23
In regards to claim 23, Leitzen ‘718 discloses wherein said cut edge damage inspection assembly camera is coupled to said dual-camera mount with sufficient spacing between said cut edge damage inspection assembly camera and said work path to provide a cut edge damage inspection assembly camera focal length {see [0014]-[016] and [0050]-[0053] discussing cut edge inspection including inspection for dents, wrinkles, splits based on an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion.  As to dual-camera mount see Figs. 4-6 in which two cameras are mounted adjacent to the work path and have a mounting position at the camera focal length in order for sharp images to be gathered by the cameras 200a-c.}.
Claim 24
In regards to claim 23, Leitzen ‘718 discloses wherein:
said sidewall damage inspection assembly camera is a dual-purpose camera; and said cut edge damage inspection assembly camera is a dual-purpose camera {see the citations and explanations above for claim 23.  Furthermore, the cameras 200a-c are “dual purpose” in that they are each within the broad definition of this term from [0124] of the instant specification in which a camera having different focus points or areas is considered “dual purpose”.   In this regard, the cameras 200a-c focus on different portions of the container 10 as it is rotated as per [0050]-[0052]}.
Claim 25
In regards to claim 25, Leitzen ‘718 discloses wherein:
said number of inspection devices includes a label verification assembly and an un-printed can inspection assembly {the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such the surface quality inspection in [0050]-[0053] would inspect such unprinted cans}; and
said inspection assembly includes a mounting assembly structured to couple each inspection device to said frame assembly {Figs. 4-6 show mounting structure for the cameras permitting the container to rotate such that all surfaces thereof are captured as per [0050], [0054]-[0056].  See also see [0017], [0060]-[0065] clarifying that the inspection is for a full 360° of the container}.
Claim 26
In regards to claim 26, Leitzen ‘718 discloses wherein: said mounting assembly includes a 360° mounting; said label verification assembly coupled to said mounting assembly 360° mounting; and said un-printed can inspection assembly coupled to said mounting assembly 360° mounting {see Figs. 4-6 as well as well as cites and explanations above for claim 25}.
Claim 27
In regards to claim 27, Leitzen ‘718 discloses said mounting assembly 360° mounting is disposed adjacent said work path; said label verification assembly is structured to inspect a can body as the can body moves along the work path; and said un-printed can inspection assembly structured to inspect 360° about a can body as the can body moves along the work path {see Figs. 4-6 as well as well as cites and explanations above for claim 25}.
Claim 28
In regards to claim 28, Leitzen ‘718 discloses wherein said inspection assembly includes an ejection assembly structured to eject a deficient can body from said work path {see ejector in [0020], [0027], Fig. 6, [0070]-[0073]}.
Claim 29
In regards to claim 29, Leitzen ‘718 discloses wherein said ejection assembly is positioned along the work path upstream of the processing stations {see ejector in [0020], [0027], Fig. 6, [0070]-[0073].
Although Leitzen ‘718 fully discloses an “upstream” ejection assembly note that should this element be limited or interpreted to be a location upstream of the necker machine then see Leitzen ‘659’s ejector in [0016], Fig. 14, [0052], [0054], [0071]-[0072] which is located upstream of the necking machine (and the processing stations).  In such a case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ‘718’s full inspection assembly (inspection station) that is incorporated within a downstream part of a necker machine 100 as detailed above such that the full inspection assembly and it associated ejection assembly is located on the upstream end of the necker machine 100 as taught by Leitzen ‘659 because doing so permits inspection of decorated containers, the quality of the metal forming of the sidewalls produced by the DI (draw and iron) process, and the open-ended container bodies to identify denting from the trimmer or DI process as motivated by Leitzen ‘659 in [0045]-[0047] and ejection of defective containers prior to necking.  Note also that Leitzen ‘718 also motivates such the inspector and associated ejector location change in [0074] stating that the inspection station 150 can be placed in any physical location prior to palletizing. Moreover such change in location would not alter the operation of the device particularly because Leitzen ‘718 has both in-feed and outfeed transfer wheels 135, 136 {Fig. 3, [0049], [0053]} that would, in the modified location, accept containers from upstream elements such as the decorator and conveyor and provide them to the necking machine stations of 101-110 of necking machine 100. 
Claim 30
In regards to claim 30, Leitzen ‘718 discloses wherein:
said inspection assembly includes a number of mounting assembly guides; and each mounting assembly guide is disposed adjacent an inspection device {instant specification [0119] broadly defines “mounting assembly guides” as guiding the containers near to but not in contact with the inspection devices which is satisfied by a variety of elements in Leitzen ‘718 such as the indexer 154 that transports the containers through the inspection process as discussed in [0053]-[0056] or transfer wheels 135, 136 such that the containers are close to but not in contact with the cameras.  See also Figs. 5 and 6.  Note that Applicant has defined “number” in [0088] as including one}. 

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718.
Independent Claim 31
	In regards to claim 31, Leitzen ‘718 discloses an inspection assembly for a necker machine {see Figs. 2 and 3 showing necking apparatus 100 discussed in [0040]-[0044] and inspection station 150 cited below}, the inspection assembly comprising:
a mounting assembly structured to be coupled to the necker machine about a workpath of the necker machine {see Fig. 4 clearly illustrating a mounting assembly for the inspection cameras 200a-c of inspection station 150 while Fig. 3 shows the inspection station 150 in the context of and the necker machine workpath that includes necking station modules 101-110 with a workpath interconnected by rotating transfer wheels 119, 120, 121, 131-133 and necessary support structures supporting the moving parts and the associated inspection station 150};
a plurality of inspection devices coupled to the mounting assembly, wherein the plurality of inspection devices are positioned with respect to the mounting assembly such that when the mounting assembly is coupled to the necker machine each inspection device of the plurality of inspection devices is positioned at one of no more than two adjacent starwheels positioned along the workpath of the necker machine
{The inspection cameras 200a-c (plural inspection devices) of inspection station 150 are coupled to the mounting assembly as shown in Figs. 3-6 and discussed in [0050]-[0052], [0066]-[0069].
Note that inspection station 150 includes a plurality of inspection devices (see below) such that these plural inspection devices 200a-c within inspection station 150 would each be positioned at no more than two adjacent starwheels.  Note also that the claim amendment does not require these plural inspection devices to be separate inspection devices and, even if it did, each of the inspection devices within the inspection station 150 are separate and each is positioned as claimed.
In more detail Fig. 3 and [0049], [0053], [0072] discloses that the inspection station 150 is coupled to the necker 100’s frame assembly and accepts a cue of beverage containers from a necking station via first transfer wheel 135 in order to inspect the container.  Plural inspection devices (inspection cameras 200a-c) of inspection station 150 are each positioned at one of no more than two adjacent starwheels along the work path as fully inspect all surfaces of containers as shown in Figs. 4-6 and discussed in [0050]-[0054], [0066]-[0069] mentioning elimination of blind spots which would permit a full inspection of the container}.
It is recognized that the citations and evidence provided above are derived from potentially different embodiments.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ combinations and sub-combinations of these complementary inspection assemblies, mounting assemblies and/or inspection devices because Leitzen‘718 explicitly motivates doing so at least in paragraphs [0020], [0025], [0067] including elimination of the blind spot and otherwise motivating full can inspection with plural inspection devices, [0069] motivating more or fewer cameras than 200a, b, c, and [0074] motivating different inspection station 150 locations along the wortkpath; wherein Leitzen ‘718 thus collectively motivates plural inspection devices mounted to mounting assembly(ies) at different location(s) about a workpath of a necker machine as claimed. 

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leitzen ‘718 as applied to claim 31 above, and further in view of Sones.
Claim 32
	In regards to claim 32, Leitzen ‘718 discloses wherein the plurality of inspection devices are structured to perform inspections for 
label verification, un-printed can
{the inspection device 150 and cameras 200a-c gather images of the can/container for inspection whereupon a software routine on computer system 204 determines the surface quality.  For label verification note that [0048] states that the invention is “primarily aimed at detecting manufacturing defects exhibited by an aluminum bottle after labeling…” such that the surface quality inspection in [0050]-[0053] would be inspecting the label.  Likewise, the upstream decorator may have failed (e.g. run out of ink) such that the container/can is not printed.  As such, the surface quality inspection in [0050]-[0053] inspects such unprinted cans}, 
sidewall damage, cut edge damage
{See the inspection station 150 cites above. For sidewall damage see [0050] in which the cameras 200a-c capture images of the entire circumference (sidewall) whereupon a software routine on computer system 204 determines the surface (sidewall) quality.  For cut edge damage inspection see [0014]-[016] and [0050]-[0053] discussing inspection for dents, wrinkles, splits and including for an image of the entire height of the container 10 from open end (where it was cut) to enclosed bottom portion},

Sones is analogous art from the same field of container inspection in a container production environment that includes a necker.  See abstract, Figs. 1, 15; [0001]-[0002] which includes starwheels 400, a controller 1310 and color camera 110; [0032]-[0042] and citations below.
Sones also teaches:
a bodymaker identification assembly {see body maker identifier 210 that identifies the bodymaker machine that made the defective container and which is recognized/identified as further discussed in [0006], [0013], [0015], Figs. 2, 6, 8, [0034], [0038], [0047]-[0055], [0063]-[0068]};  and 
a spray dot detection assembly {Figs. 2, 4, [0007], [0039]-[0040]; [0034]-[0035] detecting color dot 220 that indicates which spray gun coasted the container in order to detect problems with such spraying for trace back to particular spray gun that sprayed the container.  See also Fig. 10, [0072]-[0074]
Furthermore, the color camera 110 that is used for spray dot detection and bodymaker identification is positioned at one of no more than two adjacent starwheels.  See Fig. 4 in which camera 110 is positioned at outfeeder starwheel 400 as further discussed in [0040]-[0042].  Starwheel 400 is one starwheel (e.g. not more than two) and the camera 110 is positioned at this starwheel such that the containers may be imaged as the necker out-feeder start wheel wheel 400 rotates.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Leitzen ’718’s inspection assembly which already inspects for a variety of defects (label verification, unprinted can, sidewall damage and cut edge damage) to also include inspection for bodymaker identification and spray dot detection using a bodymaker identification assembly and a spray dot detection assembly as taught by Sones (thereby forming a “full inspection assembly”) because these identifications permit tracing back to the equipment (bodymaker machine and spray gun) that caused the defect for that particular container thereby increasing the ability to quickly and accurately troubleshoot the container production process and/or because both Leitzen ‘718 and Sones position inspection devices at one of no more than two adjacent starwheels thus further illustrating that the combination merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Efner (US 20180024076 A1) is a highly relevant reference clearly disposing an inspection station 50 upstream of necker machine (in downstream equipment 66).  See. Figs. 1A, 12A, [0269]-[0270], [0343]. 
Zind (EP-2759829) inspects container blanks before necking and provides strong motivation to inspect before necking.  See marked-up version for cross references.  
Shibasaki (EP-0055296) also teaches inspecting before drawing.  See marked-up version for cross references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486